Citation Nr: 0522049	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  98-02 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
service connected scar of the perianal region as a result of 
hidradenitis.  

2.  Entitlement to a rating in excess of 10 percent for the 
service connected scar of the right buttock as a residual of 
hidradenitis.

3.  Entitlement to a rating in excess of 10 percent for the 
service connected scar of the groin as a residual of 
hidradenitis.

4.  Entitlement to a rating in excess of 10 percent prior to 
January 28, 2004 and a rating in excess of 20 percent from 
January 28, 2004 for the service connected scar of the right 
axilla as a residual of hidradenitis.

5.  Entitlement to a rating in excess of 10 percent prior to 
January 28, 2004 and a rating in excess of 20 percent from 
January 28, 2004 for the service connected scar of the left 
axilla as a residual of hidradenitis.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).

7.  Entitlement to a compensable rating for the service 
connected donor site scar of the left gluteal region.

8.  Entitlement to a compensable rating for the service 
connected donor site scar of the right thigh.

9.  Entitlement to a compensable rating for the service 
connected donor site scar of the left thigh.


REPRESENTATION

Appellant represented by:	Sandra Booth, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1944 to August 
1946.

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO).  

The issues of entitlement to compensable ratings for the 
service connected donor site scars of the left gluteal 
region, right thigh, and left thigh are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The scarring of the perianal region is manifested by 
tenderness without limitation of function, repeated 
ulceration, or frequent loss of skin covering.

3.  The scarring of the right buttock is manifested by 
tenderness without limitation of function, repeated 
ulceration, or frequent loss of skin covering.

4.  From May 12, 1997, the scarring of the groin area is 
tender and shows a breakdown of the skin equivalent to a 
poorly nourished or ulcerated scar, but without limitation of 
function of the affected part.

5.  The scarring of the left and right axilla regions is 
manifested by tenderness without repeated ulceration or 
frequent loss of covering of skin.

6.  The scarring of the left and right axilla regions was not 
shown to be productive of limitation of function of the 
affected part until January 28, 2004, when limitation of 
motion of the left and right shoulders to 90 degrees of 
abduction was demonstrated.

7.  The area of scarring of the left axilla, right axilla, 
the perianal region, the groin, and the right buttock areas 
do not involve underlying soft tissue damage or an area of 
929 square cms. or greater.

8.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service connected scar of the perianal region due to 
hidradenitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Codes 
7803, 7804, 7805 (2002); Codes 7802-7805 (2004).

2.  The criteria for a rating in excess of 10 percent for the 
service connected scar of the right buttock due to 
hidradenitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Codes 
7803, 7804, 7805 (2002); Codes 7802-7805 (2004).

3.  The criteria for a rating in excess of 10 percent for the 
service connected tender and painful scar of the groin due to 
hidradenitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Codes 
7803, 7804, 7805 (2002); Codes 7802-7805 (2004).

4.  From May 12, 1997, the criteria for the assignment of a 
10 percent rating for the service connected unstable scar of 
the groin due to hidradenitis have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.118, Codes 7803, 7804, 7805 (2002); Codes 7802-7805 (2004).

5.  The criteria for a rating in excess of 10 percent prior 
to January 28, 2004 and a rating in excess of 20 percent from 
January 28, 2004 for the service connected scar of the right 
axilla as a residual of hidradenitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.118, Codes 7803, 7804, 7805 (2002); Codes 7802-
7805 (2004).

6.  The criteria for a rating in excess of 10 percent prior 
to January 28, 2004 and a rating in excess of 20 percent from 
January 28, 2004 for the service connected scar of the left 
axilla as a residual of hidradenitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.118, Codes 7803, 7804, 7805 (2002); Codes 7802-
7805 (2004).

7.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disabilities have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted a claim for a rating in excess of 10 
percent for the service connected pilonidal cyst on May 12, 
1997.

On VA examination in September 1997, a long history of 
hydradenitis suppurativa was noted.  Multiple skin grafts 
were noted.  On examination, there were multiple scars from 
skin grafts on the buttocks, gluteal crease, perineum, 
inguinal area and scrotum.  There were mild erythematous 
moist macerated patches of the left inguinal area and 
scrotum.  These areas were mildly tender.  There was no 
significant limitation of motion from the scars.  The 
diagnosis was hidradenitis suppurativa.

On VA examination in August 2001, it was noted that the 
veteran had had multiple flare-ups of his skin disability 
that led to multiple surgeries and skin grafts of the 
perianal region, buttocks, groin and anxilla.  The veteran 
reported some tenderness and swelling of the scarred areas.  
On examination, there were multiple well healed scars.  The 
largest was of the buttock measuring 15 by 9 cm.  There was 
also scarring of the perianal, groin and bilateral axilla.  
Texture was irregular but well healed.  There was no 
ulceration or breakdown of the skin. There was elevation of 
the scar tissue of the right pubic and pelvic areas.  There 
was no inflammation or edema.  Some areas looked slightly 
keloid.  Scars were hyperpigmented.  There was some 
disfigurement especially of the right pelvic area due to 
grafting sites.  There was no limitation of functioning due 
to the scars.  

On VA examination on January 28, 2004, there was decreased 
range of motion of the axilla areas.  The veteran was right 
hand dominant.  Right shoulder abduction was from zero to 90 
degrees and left shoulder abduction was from zero to 90 
degrees.  There was tenderness of the axilla areas and the 
groin.  There was an open lesion of the groin area. There was 
occasional breakdown of the skin of groin area and tenderness 
and decreased range of motion of the shoulders.  There 
appeared to be some keloid formation of the scarring areas of 
the buttocks, groin, and axillary areas.  The buttock area 
scar measured 22 by 20 cm., the left axilla scar measured 14 
by 14 cms., and the right axilla measured 15 by 17 cm.  There 
was 100 percent scarring of the right and left axilla.  There 
was 100 percent scarring and involvement of the perianal, 
groin and buttock areas.  The total body area consumed with 
scarring was 12 percent of the total body mass.  There was 
disfigurement due to scarring.  

By rating decision in July 2002, the existing grant of 
service connection for residuals of a pilonidal cyst was 
changed to residual scars due to hidradenitis suppurativa and 
separate 10 percent ratings were assigned for a scar due to 
hidradenitis of the perianal region, a scar of the right 
buttock, a scar of the groin region, a scar of the right 
axilla, and a scar of the left axilla.  Each of the 10 
percent ratings for a scar as a residual of hadradenitis was 
made effective from the May 12, 1997 date of the increased 
rating claim for the pilonidal cyst.  By rating decision in 
November 2004, 20 percent evaluations were assigned for scars 
of the right axilla region and the left axilla region.  The 
20 percent ratings were effective from the date of the 
January 28, 2004 VA examination.

The claim for higher ratings for scars of the bilateral 
axilla, the groin, and the right buttock arose following the 
assignment of an initial disability rating.  On an original 
claim, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for the right buttock, groin, and bilateral 
axilla, the Board will follow the mandates of the Fenderson 
case in adjudicating these claims.  As discussed below, a 10 
percent evaluation is warranted for an unstable scar of the 
groin from the May 12, 1997 date of claim.  At no time during 
the appeal, has a higher rating been warranted for an 
unstable scar of the groin or for any other disability on 
appeal.  Thus, under Fenderson, no further inquiry is 
warranted.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 38 
C.F.R. § 4.25, unless they constituted the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  The critical element cited was that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions.

The Board notes that the regulations for the evaluation of 
skin disabilities were revised effective on August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002) and corrections 
in 67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  The Court has 
stated that where the law or regulation changes during the 
pendency of a case, the version most favorable to the veteran 
will generally be applied.  See West v. Brown, 7 Vet. App. 70 
(1994); Hayes v. Brown, 5 Vet. App. 60 (1993).  In the 
instant case, the Board will consider whether the appellant 
is entitled to a higher rating under either the old or the 
new regulations for the period from August 30, 2002 onward; 
prior to that date, only the old regulations are applicable.  
See VAOGCPREC 3-2000 (April 10, 2000).

Evaluations under the pre-August 2002 law.

With respect to the applicable rating criteria for scars in 
effect prior to August 30, 2002, a 10 percent evaluation is 
the maximum evaluation assignable under Diagnostic Codes 7803 
and 7804, respectively, for superficial, poorly nourished 
scars with repeated ulceration, or for superficial scars 
which are tender and painful on objective demonstration.  
Scars may be evaluated on the basis of any related limitation 
of function of a bodily part which they affect.  38 C.F.R. 
Part 4, Code 7805 (in effect prior to August 30, 2002).

The scars of the perianal region, right buttock, groin, and 
both axilla have each been assigned a 10 percent rating under 
DC 7804 for tender and painful scars, which is the maximum 
for that diagnostic code.  The Board will consider whether a 
separate compensable rating may be assigned for any of these 
scars under another diagnostic code.  

None of the treatment records or examination reports 
describes these scars as being poorly nourished, with 
repeated ulceration, although occasional breakdown of the 
skin in the groin area has been reported.  The Board 
concludes that this is sufficiently analogous to assign a 10 
percent rating under DC 7803 for the scar of the groin area.  
The other scars, however, do not exhibit manifestations that 
would support a compensable rating under DC 7803.

None of these scars was described as being productive of 
limitation of function of the affected body part until the 
limitation of motion of the shoulders was noted on the 
January 28, 2004 VA examination.  The limitation of motion of 
the shoulders will be further discussed hereinbelow.  
Therefore, the Board concludes that a separate compensable 
rating for any of the service connected scars under DC 7805, 
as in effect prior to August 30, 2002, is not supported by 
the evidence of record.  

Evaluations for law after August 30, 2002

Under amended Diagnostic Code 7801 (in effect on and 
subsequent to August 30, 2002), for scars, other than head, 
face, or neck, that are deep or that cause limited motion, a 
40 percent evaluation may be assigned for area or areas 
exceeding 144 square inches (929 sq. cm.).  A 30 percent 
evaluation requires area or areas exceeding 72 square inches 
(465 sq. cm.).  A 20 percent evaluation requires area or 
areas exceeding 12 square inches (77 sq. cm.).  A 10 percent 
evaluation requires area or areas exceeding 6 square inches 
(39 sq. cm.).  NOTE (1): Scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25 of this part.  NOTE 
(2): A deep scar is one associated with underlying soft 
tissue damage.

Under amended Diagnostic Code 7802, for scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion, a 10 percent evaluation may be assigned 
for area or areas of 144 square inches (929 sq. cm.) or 
greater.  NOTE (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  NOTE (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under amended Diagnostic Code 7803, for scars, superficial, 
unstable, a 10 percent evaluation may be assigned.  NOTE (1): 
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  NOTE (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under amended Diagnostic Code 7804, for scars, superficial, 
painful on examination, a 10 percent evaluation may be 
assigned.  NOTE (1): A superficial scar is one not associated 
with underlying soft tissue damage.  NOTE (2): In this case, 
a 10-percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  (See § 4.68 of 
this part on the amputation rule).

Under amended Diagnostic Code 7805, for other scars, rate on 
limitation of function of affected part.

Under DC 5201, limitation of motion of the arm to 25 degrees 
from the side warrants a 40 percent evaluation for the major 
side and a 30 percent evaluation for the minor side.  
Limitation of motion of the arm to midway between the side 
and shoulder level warrants a 30 percent evaluation for the 
major side and a 20 percent evaluation for the minor side.  
Limitation of motion of the arm at shoulder level warrants a  
20 percent evaluation for the major and minor sides.  

The amended rating criteria provide evaluations based on the 
area of deep scars (associated with underlying soft tissue 
damage), and ratings based on superficial scars (not 
associated with underlying soft tissue damage).  DC's 7801 
and 7802.  The service connected scars in this case have not 
been described as being associated with underlying tissue 
damage; therefore, they are considered to be superficial 
scars.  Scars in widely separated areas are to be rated 
separately and then combined.  The scars of the perianal 
region, the groin, and the right buttock are of the same 
general area and may be combined.  The scars in each axilla 
are widely separated and therefore would be rated separately.  

The scar of the left axilla measured 14 by 14 cm., or 196 
square cms.  The scar of the right axilla measured 15 by 17 
cm., or 255 cms.  Neither area supports a compensable rating 
under DC 7802.  The scar of the right buttock, which has been 
described as the largest scar, is 440 square cms. or 22 by 20 
cm. in January 2004.  Although the dimensions of the scarring 
in the groin and perianal areas are not given, the record 
does contain color pictures of these areas which clearly 
shows that these areas of scarring is smaller than the 
buttocks.  As an additional 489 square cm would be needed for 
the assignment of a 10 percent rating under DC 7802, the 
Board concludes that the evidence does not demonstrate that a 
10 percent rating is warranted for DC 7802 for any of the 
service connected scars.  

As discussed above, the Board has assigned a 10 percent 
rating under DC 7803 for the scar of the groin area.  The 
other scars have not been described as being unstable; that 
is, subject to frequent loss of covering of the skin over the 
scar.  Therefore, the Board concludes that a separate, 
compensable rating is not supported for scars of the right 
buttock, perianal region, or axilla under DC 7803.

Under DC 7805, scars may be rated on limitation of motion of 
the affected part.  As discussed above, none of the service 
connected scars was described as being productive of 
limitation of function until the January 2004 VA examination 
when limitation of motion of the shoulders was noted.  Thus, 
only the scars of the axillae would support a compensable 
rating under DC 7805.

The limitation of motion of the shoulders has been described 
as a limitation of abduction of each shoulder to 90 degrees 
that supports the currently assigned 20 percent rating for 
each of these scars.  A higher rating requires limitation of 
motion to midway between the side and the shoulder.  As such 
limitation of motion has not been demonstrated, the evidence 
does not support a rating in excess of 20 percent for the 
scars of the axilla under DC 7805.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must also be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  Moreover, while symptoms bother the 
veteran, there is no evidence that he has lost significant 
time from work due to these disabilities.  

In short, there is nothing in the record to suggest that the 
veteran's service connected scars cause problems not 
contemplated by the pertinent rating criteria and the 
currently assigned evaluations.  Thus, extraschedular 
consideration is not warranted in this case. 


TDIU

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (2004).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (2004).  

In this case, the veteran is service connected for a scar of 
the perianal region, evaluated as 10 percent disabling; a 
scar of the right axilla region, evaluated as 20 percent 
disabling; a scar of the left axilla region, evaluated as 20 
percent disabling; a scar of the groin region, rated as 10 
percent disabling for tenderness and pain as well as a 
separate 10 percent rating for unstable skin of the groin 
area; a scar of the right buttock, evaluated as 10 percent 
disabling; and noncompensable ratings for donor site scars of 
the right thigh, left thigh, and the left gluteal area.  The 
veteran's combined disability rating is 60 percent.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

Under 38 C.F.R. § 4.16(a), disabilities resulting from one 
common etiology or disabilities affecting a single body 
system, will be considered as one disability.  As all of the 
veteran's compensably rated service connected disorders 
affects a single body system, the skin, his combined 60 
percent disability evaluation meets the schedular criteria of 
one service connected disability rated as 60 percent 
disabling under section 4.16(a).

A veteran who is unable to secure and follow a substantial 
occupation by reason of a service-connected disability shall 
be rated totally disabled.  See 38 C.F.R. § 4.16(b).  With 
regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

A total disability rating based on individual unemployability 
may be assigned when, in the judgment of the rating agency, 
there is any impairment of mind or body sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation as a result of service 
connected disabilities.  38 C.F.R. §§ 4.15, 4.16.  Obviously, 
in determining whether an individual is unemployable by 
reason of service connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.  

The evidence of record indicates that the veteran last worked 
on a full time basis in 1978.  He had been working building 
air conditioners at that time.  The veteran's highest level 
of education was one year at a junior college.  In connection 
with the TDIU claim, the veteran has not provided any 
additional information regarding the facts and circumstances 
surrounding his current claim for unemployability.  The 
record does not support this claim as there is simply no 
medical evidence or medical opinion that supports a claim for 
TDIU benefits.  While it is clear that his service connected 
skin disorders have a negative impact on his employability, 
the aggregate level of industrial impairment falls short of 
VA's standard which requires that a claimant is unable to 
secure or follow any substantially gainful occupation as a 
result of service-connected disabilities.  

Based on the entire record to include the veteran's level of 
education and employment history, the Board finds that the 
preponderance of the evidence does not support the conclusion 
that the veteran is precluded from performing all forms of 
substantially gainful employment due to his service connected 
disabilities.  The Board also notes that the representative's 
request for an effective date from 1992 for the assignment of 
TDIU benefits need not be addressed in view of the denial of 
the instant claim.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in August 2003 as well as a statement 
of the case in December 1997 and supplemental statements of 
the case in July 2002, March 2003, March 2004, and March 
2005, which notified the appellant of the type of evidence 
necessary to substantiate his claim.  The documents also 
informed him that VA would assist in obtaining identified 
records, but that it was the appellant's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
above documents also informed the appellant about the 
information and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA treatment records 
have been obtained.  The veteran has not requested a personal 
hearing.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded 
VA rating examinations in September 1997, August 2001, and 
January 2004.  Moreover, these examinations are adequate to 
fully and fairly evaluate the veteran's appeal.  As an 
additional examination is unnecessary, the Board finds that 
the RO has satisfied the duty-to-assist obligations with 
respect to medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the appellant after the initial rating decision 
that is the basis for this appeal.  The appellant, as a 
result, has the right to content-complying notice and proper 
subsequent VA process.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the appellant 
was not given prior to the first AOJ adjudication of the 
claim, notice was provided by the AOJ in August 2003 prior to 
the transfer and recertification of the appellant's case to 
the Board after the July 2003 Board remand and the context of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thereafter, the instant 
claim was readjudicated and a Supplemental Statements of the 
Case (SSOC) was provided to the appellant in March 2004 and 
March 2005.  The claimant, therefore, has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to a rating in excess of 10 percent for the 
service connected scar of the perianal region due to 
hidradenitis is denied.  

Entitlement to a rating in excess of 10 percent for the 
service connected scar of the right buttock as a residual of 
hidradenitis is denied.

Entitlement to a rating in excess of 10 percent for the 
service connected tender and painful scar of the groin as a 
residual of hidradenitis is denied.

Entitlement to a separate 10 percent rating for the service 
connected unstable scar of the groin as a residual of 
hidradenitis from May 12, 1997 is granted, subject to the law 
and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent prior to 
January 28, 2004 and a rating in excess of 20 percent from 
January 28, 2004 for the service connected scar of the right 
axilla as a residual of hidradenitis is denied.

Entitlement to a rating in excess of 10 percent prior to 
January 28, 2004 and a rating in excess of 20 percent from 
January 28, 2004 for the service connected scar of the left 
axilla as a residual of hidradenitis is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability is 
denied.


REMAND

The veteran contends that the RO erred by failing to grant 
compensable ratings for the service connected donor site 
scars of the left gluteal region, right thigh, and left 
thigh.

By rating decision in July 2002, service connection for donor 
site scars of the left gluteal region, right thigh, and left 
thigh was granted and noncompensable ratings were assigned.  
A timely notice of disagreement with regard to the assignment 
of noncompensable ratings was received in July 2003.  The RO, 
therefore, must provide the veteran with a statement of the 
case dealing with the additional issues of entitlement to 
compensable ratings for donor site scars of the left gluteal 
region, right thigh and left thigh.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  (When an NOD is filed, the Board 
should remand, rather than refer the issue to the RO for the 
issuance of a statement of the case.)

Accordingly, the case is REMANDED for the following action:

With regard to the July 2002 rating 
decision that granted entitlement to 
service connection for donor site scars 
of the left gluteal region, left thigh, 
and right thigh and assigned 
noncompensable ratings, the veteran 
should be provided with a statement of 
the case with regard to the issue of 
whether compensable ratings are warranted 
which conforms with the requirements of 
38 U.S.C.A. § 7105(d) (1).  In 
particular, the statement of the case 
should provide the veteran with a 
discussion of how applicable laws and 
regulations affect the RO's decision and 
a summary of the reasons and bases for 
such decision.  The veteran and his 
representative should be given an 
opportunity to respond to the statement 
of the case, and they should be advised 
that a timely substantive appeal must be 
submitted if he elects to have the Board 
consider this matter.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


